Citation Nr: 1714354	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a compensable disability rating for the Veteran's service-connected right foot degenerative joint disease with heel spur, status post residuals of fracture of the fifth metatarsal on the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from July 1974 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in March 2015.  

The issue of entitlement to a compensable disability rating for fracture of the fifth metatarsal of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current right shoulder disability for service connection purposes. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Notice was provided in a June 2001 letter.  To the extent this notice was deficient in any way the Veteran and his representative have demonstrated actual knowledge regarding how to substantiate this claim.  This is demonstrated in statements such as the June 2008 notice of disagreement and a September 2014 statement by the representative in lieu of a VA Form 646.  There is nothing to suggest that the Veteran is unaware of the elements of his claims or of the evidence he needs to support his claims.  Therefore, the Board finds that any error in the duty to notify is harmless.  Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken as it pertains to the service connection issue.  Indeed, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has a shoulder disability that is related to active duty service.  When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of a right shoulder disability.  The Veteran has been diagnosed with a cervical spine disability and he is service-connected for that impairment.  He has sought treatment for his neck impairment, and in October 1986 he complained of having neck pain with numbness and tingling in the right arm.  Soon afterwards he complained of having neck and shoulder pain that was diagnosed as an upper back strain.  While the Veteran has complained of some shoulder pain with popping and stiffness, his shoulder x-rays in 2008 and 2009 were normal with no evidence of fracture or dislocation.  He had a normal range of motion in the shoulder on physical examination in November 2008.  He reported using a TENS unit for his neck and back.

In November 2015 the Veteran underwent VA examination in connection with his claim pursuant to the Board's March 2015 remand directive.  At the time the VA examiner noted that the Veteran did not have a current shoulder diagnosis.  He indicated that the Veteran did not have a shoulder problem, and that his symptoms were radicular due to his cervical spine condition.  The VA examiner reviewed the Veteran's treatment history and found that the Veteran had radicular sensations in the right shoulder and arm with intermittent radicular pain and numbness.  There was no evidence of flare-ups or functional loss in the right arm, and his range of motion in the right shoulder was normal.  There was also no evidence of tenderness or crepitus, and there was no change in range of motion or functional loss on repetition.  He had full muscle strength in the right shoulder with no evidence of ankylosis, atrophy, or shoulder instability.  No degenerative or traumatic arthritis was found in the imaging studies cited by the VA examiner.  The VA examiner opined that the Veteran's shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that there was nothing noted in the treatment notes for a shoulder problem, and there were no complaints in the service.  Moreover, the VA examiner found that the Veteran's current symptoms were noted to be functional and his x-rays were normal and that he had no shoulder symptoms or physical findings.  He concluded that the Veteran's symptoms were from his neck and were radicular.  

Overall, the Board notes that there are no physical examination findings confirming a definitive diagnosis of a shoulder disability.  The Veteran underwent physical examination testing for this condition, but the objective findings showed no diagnosis.  Moreover, there is no evidence that the Veteran had objective symptoms that might have led to a shoulder diagnosis, other than his own vague complaints.  The Board has considered the Veteran's statements that he has a shoulder disability, but the physical examination findings counterbalance these statements.  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a shoulder disability.

To the extent that the Veteran has contended that he has a shoulder disability, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report any pain or weakness, the diagnosis of a shoulder disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis a shoulder disability, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a shoulder disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to a compensable disability rating for the service-connected right foot disability.  In March 2015 the Board remanded this issue to schedule another VA examination to determination the nature and severity of the Veteran's right foot disability.  In the remand, the Board noted that all indicated tests should be performed, including range of motion findings.

In November 2015, the Veteran underwent VA examination in connection with his claim.  At the time the Veteran was diagnosed with degenerative arthritis, specifically a healed fracture in the right fifth metatarsal.  The VA examiner referenced the Veteran's prior fracture in service and noted that he had developed a spur that was aggravated by most shoes.  He noted that the Veteran wore comfortable shoes or went barefoot, and that he had one shoe that wore more than the other.  At the time of examination the VA examiner asserted that the Veteran had not reported pain or flare-ups or that he had any functional loss.  The VA examiner determined that the Veteran had no functional loss in the right lower extremity, and referenced imaging of the foot showing no evidence of degenerative or traumatic arthritis.  

The United States Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In this case, there was no range of motion testing done on either foot, despite the March 2015 directive indicating that range of motion findings were necessary.  Additionally, the November 2015 VA examination indicated that the Veteran did not have any foot injuries other than the healed fracture, but this finding did not consider the prior findings of the November 2011 VA examination that indicated that the Veteran had a moderate malunion or nonunion of the tarsal or metatarsal bones.  The November 2011 VA examination also described a palpable bone overgrowth at the old fracture site both dorsally and laterally, which was minimally tender to palpitation.  

Given the above, the Board must determine that there has not been substantial compliance with the orders in the March 2015 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, the Board finds that remand is warranted to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from March 2016 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current manifestation and severity of his service-connected right foot disability.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished.  

Range of motion testing must be undertaken for the left and right feet, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the disability.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


